UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

FRANKIE MONEGRO,
Plaintiff, 21 cv 1326 (JGK)
- against - ORDER
STOCK ROVER LLC,

Defendant.

 

JOHN G. KOELTL, District Judge:

The conference scheduled for June 3, 2021 is canceled in
view of the Scheduling Order entered May 24, 2021.

SO ORDERED.

Dated: New York, New York Kh
June 2, 2021 V9 Ko (oO

~)} John G. Koeltl
und @éd States District Judge

 

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #: _

DATE FILED: (= 2. th

 

 

 

 

 

 

 
